Citation Nr: 0620214	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  02-05 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hip disability, 
including claimed as secondary to service-connected residuals 
of a motor vehicle accident (to include residuals of a left 
leg fracture and a low back condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 until March 
1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection of a left hip disability.   

This matter was previously before the Board in December 2003, 
at which time it was remanded for additional development. In 
June 2005, the Board found that sufficient evidence had been 
presented to reopen the veteran's previously denied claim of 
entitlement to service connection of a left hip condition, 
but that further development was warranted before the Board 
could proceed to a decision on the merits.  Therefore, the 
matter was remanded to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC).  The requested 
development has been completed, and in December 2005 the AMC 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claim.  

The veteran's VA claims folder has now been returned to the 
Board for further appellate action.  


FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
left hip disability is related to any event in service or to 
the veteran's service-connected left leg or low back 
disabilities.  




CONCLUSION OF LAW

A left hip disability was not incurred in service, nor is 
such related to any service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303; 3.310 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
after the veteran's claim was re-opened by the Board's 
December 2003 remand, the AOJ informed the veteran of VA's 
duty to assist him in the development of his re-opened claim 
in a letter dated March 22, 2004.   This letter advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  
 
Finally, the Board notes that the March 2004 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter specifically notified the veteran that 
"If there is any other evidence or information that you 
think supports your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  This 
request complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claims of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private treatment records and VA treatment records, 
which were associated with his claims folder.  The veteran 
was accorded a general VA medical examination in November 
2002 and, as directed in the Board's December 2003 remand, 
again in April 2004.  An addendum to the April 2004 
examination and opinion was requested in the Board's June 
2005 remand and such was obtained in October 2005.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his August 2002 substantive appeal, the veteran initially 
requested a local hearing, but that hearing request was 
subsequently withdrawn.    

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005 ).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran is seeking entitlement to service connection for 
a left hip disability.  
He contends, in essence,  that he suffered an injury to his 
left hip during a well-documented February 1983 in-service 
motor vehicle accident.  In the alternative, the veteran 
contends that a left hip disability has developed secondary 
to the service-connected residuals of the February 1983 motor 
vehicle accident, specifically a left leg fracture and/or a 
low back disability.  

In the interest of clarity, the Board will discuss the 
veteran's direct and secondary service connection claims in 
turn, applying a Hickson analysis to the direct service 
connection claim and a Wallin analysis to the secondary 
service connection claim.  For the reasons set out below, the 
Board has determined that the preponderance of the competent 
and probative medical evidence of record is against a finding 
of a relationship between the veteran's left hip complaints 
and service or any service-connected disability.  

Beginning with Hickson/Wallin element (1), current 
disability, the veteran's primary hip complaints consist of 
pain.  This in and of itself does not constitute a disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [symptoms such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].

However, a November 2002 VA examination includes a diagnosis 
of chronic hip strain, and the April 2004 VA examination 
indicated mild degenerative joint disease of the veteran left 
hip.  As such, Hickson/Wallin element (1) is met.

Direct service connection

With respect to Hickson element (2), in-service disease or 
injury, to the extent that the veteran carries a diagnosis of 
degenerative joint disease, there is no medical evidence of 
degenerative joint disease or arthritis in service or within 
the one year presumptive period after service.  See 38 C.F.R. 
§ 3.309 (2005).  It appears that degenerative joint disease 
was initially diagnosed in 2004, nearly two decades after the 
veteran left military service. 

The veteran's service medical records, although documenting 
the residuals of the February 1983 motor vehicle accident, 
are pertinently negative for any disease of the left hip or 
any injury to his left hip.  Crucially, a careful review of 
the treatment records after the accident do not disclose any 
left hip injury among the veteran's accident injuries.  The 
veteran himself did not complain of hip problems after the 
accident, including at the time of his separation 
examination.   
  
The veteran has now asserted, in his connection with his 
claim for VA monetary benefits, that he suffered an injury to 
his hip during the February 1983 accident.  

It is now well-settled that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause or to otherwise comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  To the extent that the veteran is 
attempting to comment on a medical matter, his statement is 
not probative.

Assuming for the sake of argument that a claimant is 
competent to state that he sustained an injury in service 
(i.e. such is not a medical matter but is in fact within the 
competence of a lay person), the Board discounts the 
veteran's statement in light of the entire record, in 
particular the pertinently negative service medical records. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence"].

Here, the evidence in support of an in-service hip injury is 
the veteran's own statement.  Such statement was made many 
years after service in connection with his claim for monetary 
benefits from VA.  His statement is contrary to the service 
medical records, which clearly document the in-service 
accident but are utterly devoid of any reference to hip 
problems, either voiced by the veteran or identified on 
examination.  

The Board finds that the service medical records far outweigh 
the veteran's recent statements.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  The 
Board finds the veteran's statement, made as it is in 
connection with a claim for monetary benefits from the 
government, to be self serving and lacking in credibility. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]. 

There is also of record an August 2001 letter from Dr. R.M., 
which will be discussed in greater detail below.  Although 
exceedingly brief and vague, the letter could be read as 
including an opinion that the veteran injured his hip in the 
in-service automobile accident.  However, Dr. R.M.'s opinion 
appears to have been based exclusively upon the veteran's own 
report of what occurred, and critically it was not informed 
by a review of the veteran's service medical records.  As 
such, it is entitled to no weight of probative value.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Therefore, for the reasons set out above the Board has 
determined that Hickson element (2), in-service incurrence of 
disease or injury, are not met and that the claim fails on 
that basis.  

The Board has the fundamental authority to decide in the 
alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Therefore, although the claim fails for the failure to meet 
Hickson element (2), the Board will consider the remaining 
Hickson element.  

Regarding Hickson element (3), medical nexus, there of record 
three medical opinions, that of the November 2002 VA 
examiner, the April 2004 VA examiner, and the August 2001 
letter of Dr. R.M.  The two VA opinions weigh against the 
veteran's claim, while the opinion of Dr. M. nominally 
supports the veteran's claim.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).
However, consistent with Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

As noted above, Dr. R.M.'s opinion is nominally in favor of 
the veteran's claim.  Specifically, Dr. M. stated that the 
veteran suffers from chronic left hip pain and concluded that 
the pain was "definitely" caused by the car accident.  Dr. 
M. did not, however, provide any reasons or bases in support 
of this conclusion.  

The Board finds that Dr. R.M.'s opinion should be afforded 
little weight of probative value.  First, the opinion failed 
to include a rationale for the conclusion that a relationship 
exists between a current condition and the in-service event.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Second, even if Dr. M.'s opinion were a sufficiently 
supported statement of nexus it refers only to chronic pain, 
and as discussed above pain only cannot be granted service 
connection.  See Sanchez-Benitez, supra.  Third, as discussed 
above, the opinion of Dr. R.M. appears to have been based 
exclusively on the inaccurate representations of the veteran.  
See Swann and Reonal, both supra; see also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) [a medical opinion that is based 
on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].  
Accordingly, the opinion of Dr. M. does not provide a basis 
for a finding of nexus between service and current 
disability. 

The Board has reviewed the opinions included in the November 
2002 VA examination and the April 2004 VA examination, which 
are both against the veterans claim.  The Board places 
greater weight on these two opinions than it does on the 
August 2001 letter opinion of Dr. M. due to the review by the 
VA examiners of the veteran's service medical records and the 
fully supported conclusions contained within the opinions.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).
  
Both opinions were undertaken with a review of the veteran's 
claims folder, including the accident records.  In the 
November 2002 opinion, the examiner determined that as there 
was no record of an injury to the veteran's hip in service, 
and that as the onset of pain as reported by the veteran was 
several years after the in-service injury no relationship 
between the February 1983 accident and the current left hip 
disability existed.  The April 2004 examiner also concluded 
that the veteran's left hip complaints were not related to 
service.  Specifically, Dr. N.B. concluded that the veteran's 
complaints were not consistent with the clinical 
manifestations of his hip disability and that it was more 
likely that the veteran's hip pain and complaints were a part 
of non-service connected depression which manifests as a pain 
syndrome.  The examiner further specifically addressed the 
February 1983 car accident in an October 2005 addendum which 
concluded that the medical records did not support a finding 
of relationship between the accident and the hip condition on 
a direct basis.  

The veteran's representative has argued that a nexus between 
the in-service accident, which as discussed above did not 
include a hip injury, and his current hip condition is 
provided by the ongoing nature of the veteran's complaints 
and is satisfied under 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, the 
Board finds that such is not the case.  The veteran served on 
active duty for two years after his February 1983 accident, 
medical records for that two year period are, as discussed 
above, pertinently negative for any hip complaints or 
diagnosed hip disability.  Moreover, the post-service medical 
records associated with the veteran's claims folder do not 
reflect the onset of hip complaints until May 2000.  See the 
August 2001 letter of Dr. M.  The objective evidence of 
record does not support a finding of chronicity of symptoms.  

Moreover, the veteran's own description of his symptoms does 
not support a finding of chronicity.  At the time of both VA 
examinations, the veteran maintained that there was untreated 
and undocumented hip pain at the time of the 1983 accident 
and then no further pain until four years later.  

In any event, there is no medical evidence which is 
supportive of a finding of continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. 
Such evidence is lacking in this case. Continuity of 
symptomatology after service is therefore not demonstrated.

As such, a preponderance of the medical evidence of record is 
against a finding of a relationship between the veteran's in-
service car accident and his current hip disability.  
Accordingly, Hickson element (3), medical nexus, is also not 
met.  

Secondary service connection

With respect to the veteran's claim of entitlement to service 
connection of a left hip disability claimed as secondary to 
service-connected residuals of the accident which include 
residuals of a left leg fracture and a low back condition, as 
discussed above the veteran has been diagnosed with a left 
hip disability. The veteran is service-connected for 
residuals of a left leg fracture and a low back condition.   
The first two elements of secondary service connection have 
therefore been met.  See Wallin, supra.  

The question before the Board is whether or not the veteran's 
left hip disability is related to his service-connected left 
leg disability or his low back disability.  As discussed 
above, the veteran's treating physician, Dr. R.M., has opined 
that there is a relationship between hip pain and the in-
service accident.  Setting aside that this opinion is 
unsupported by any reasoning and does not refer to a 
diagnosed disability, it also does not indicate that the hip 
pain is due to or is a result of the service-connected left 
leg or lower back disabilities.    

The Board has also considered the veteran's contentions to 
the effect that his hip disability is related to his service-
connected accident residuals.  Such contentions are not 
competent medical evidence.  See Espiritu, supra.  

The competent and probative evidence on point is the October 
2005 VA medical opinion.  In that opinion, Dr. B. concludes 
that the veteran's hip condition is not related to his 
service-connected left leg or lower back conditions.  There 
is no opinion to the contrary.  Therefore, Wallin element 
(3), medical nexus, is not met and the claim of entitlement 
to service connection for a left hip condition on a secondary 
basis fails.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim, on both a direct and a secondary basis.  
Hickson elements (2) and (3) have not been met with respect 
to the direct service connection claim; Wallin element (3) 
has not been met with respect to the secondary service 
connection claim.  The benefit sought on appeal is 
accordingly denied.  




ORDER

Entitlement to service connection of a left hip disability 
including, claimed as secondary to service-connected 
residuals of a motor vehicle accident, is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


